UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

PATRICIA GRIMES, as the next best         )
friend and Personal Representative of the )
Estate of Karl Grimes,                    )
                                           )
                   Plaintiff,              )
            v.                             )    Civil Case No. 08-2024 (RJL)
                                           )
DISTRICT OF COLUMBIA, and                  )
PRINCE GEORGE'S HOSPITAL                   )
CENTER,                                    )
              Defendants.                  )
                                           )
DISTRICT OF COLUMBIA,                      )
                                           )
           Cross Claimant,                 )
             v.                            )
                                           )
PRINCE GEORGE'S HOSPITAL                   )
CENTER,                                    )
         Cross Defendant.                  )
                                           )
PRINCE GEORGE'S HOSPITAL                   )
CENTER,                                    )
         Counter Claimant,                 )
          v.                               )
                                           )
DISTRICT OF COLUMBIA,                     ,)
                                           )
           Counter Defendant.              )
                                           )

                                               ~
                                MEMORANDUM ORDER
                                  February J.Z_, 2013
                                                                              ~
      For the reasons set forth in the Memorandum Opinion entered this   fZ   day of



                                          1
February 2013, it is hereby

       ORDERED that Defendant's Motion for Summary Judgment [Dkt. #55, 58] is

GRANTED; and it is further

       ORDERED that the above-captioned case is DISMISSED with prejudice.


       SO ORDERED.




                                     United States




                                        2